UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8151


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRALANE LEE HORSLEY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00546-JCC-1)


Submitted:   February 25, 2010            Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tralane Lee Horsley, Appellant Pro Se.         Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tralane Lee Horsley appeals the district court’s order

denying   his    18   U.S.C.   § 3582   (2006)   motion   for   reduction   of

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        United States v. Horsley, No. 1:05-cr-00546-

JCC-1 (E.D. Va. Nov. 3, 2009).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                        2